MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2007-2 Collection Period 09/01/07-09/30/07 Determination Date 10/09/2007 Distribution Date 10/15/2007 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 687,351,627.53 2 . Collections allocable to Principal $ 21,092,005.18 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 605,622.05 5 . Pool Balance on the close of the last day of the related Collection Period $ 665,654,000.30 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 760,000,003.95 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 68,196,490.32 $ 46,661,595.30 b. Class A-2 Note Balance $ 180,000,000.00 $ 180,000,000.00 c. Class A-3 Note Balance $ 276,000,000.00 $ 276,000,000.00 d. Class A-4 Note Balance $ 114,300,000.00 $ 114,300,000.00 e. Class B Note Balance $ 26,600,000.00 $ 26,600,000.00 f. Class C Note Balance $ 17,100,000.00 $ 17,100,000.00 g. Note Balance (sum a - f) $ 682,196,490.32 $ 660,661,595.30 8 . Pool Factors a. Class A-1 Note Pool Factor 0.4670992 0.3196000 b. Class A-2 Note Pool Factor 1.0000000 1.0000000 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4 Note Pool Factor 1.0000000 1.0000000 e. Class B Note Pool Factor 1.0000000 1.0000000 f. Class C Note Pool Factor 1.0000000 1.0000000 g. Note Pool Factor 0.8976270 0.8692916 9 . Overcollateralization Target Amount $ 4,992,405.00 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 4,992,405.00 11 . Weighted Average Coupon % 10.64% 12 . Weighted Average Original Term months 63.57 13 . Weighted Average Remaining Term months 55.61 Collections 14 . Finance Charges: a. Collections allocable to Finance Charge $ 6,179,657.35 b. Liquidation Proceeds allocable to Finance Charge $ 18.38 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 6,179,675.73 15 . Principal: a. Collections allocable to Principal $ 21,092,005.18 b. Liquidation Proceeds allocable to Principal $ 8,000.39 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 21,100,005.57 16 . Total Finance Charge and Principal Collections (14d + 15d) $ 27,279,681.30 17 . Interest Income from Collection Account $ 101,842.21 18 . Simple Interest Advances $ 0.00 19 . Available Collections (Ln16 + Ln17 + Ln18) $ 27,381,523.51 Available Funds 20 . Available Collections $ 27,381,523.51 21 . Reserve Account Draw Amount $ 0.00 22 . Available Funds $ 27,381,523.51 Application of Available Funds 23 . Total Servicing Fee a. Monthly Servicing Fee $ 572,793.02 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 572,793.02 d. Shortfall Amount (a + b - c) $ 0.00 24 . Unreimbursed Servicer Advances $ 0.00 25 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 282,613.68 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 282,613.68 e. Class A-2 Monthly Interest $ 798,000.00 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 798,000.00 i. Class A-3 Monthly Interest $ 1,202,900.00 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 1,202,900.00 m. Class A-4 Monthly Interest $ 501,967.50 n. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 p. Total Class A-4 Note Interest (sum m-o) $ 501,967.50 26 . Priority Principal Distributable Amount $ 0.00 27 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 119,035.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 119,035.00 28 . Secondary Principal Distributable Amount $ 0.00 29 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 79,942.50 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 79,942.50 30 . Required Payment Amount (Ln 23 + (sum of Ln 25 - Ln 29)) $ 3,557,251.70 31 . Reserve Account Deficiency $ 0.00 32 . Regular Principal Distributable Amount $ 21,534,895.02 33 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 Collection Account Activity 34 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 6,179,675.73 b. Total Daily Deposits of Principal Collections $ 21,100,005.57 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 101,842.21 e. Total Deposits to Collection Account (sum a - d) $ 27,381,523.51 35 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 572,793.02 b. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 24,519,353.70 c. Deposit to Reserve Account $ 0.00 d. Excess Funds (Deposit to Certificate Payment Account for payment to Certificateholder) $ 2,289,376.79 e. Total Withdrawals from Collection Account(sum a - d) $ 27,381,523.51 Note Payment Account Activity 36 . Deposits a. Class A-1 Interest Distribution $ 282,613.68 b. Class A-2 Interest Distribution $ 798,000.00 c. Class A-3 Interest Distribution $ 1,202,900.00 d. Class A-4 Interest Distribution $ 501,967.50 e. Class B Interest Distribution $ 119,035.00 f. Class C Interest Distribution $ 79,942.50 g. Class A-1 Principal Distribution $ 21,534,895.02 h. Class A-2 Principal Distribution $ 0.00 i. Class A-3 Principal Distribution $ 0.00 j. Class A-4 Principal Distribution $ 0.00 k. Class B Principal Distribution $ 0.00 l. Class C Principal Distribution $ 0.00 m. Total Deposits to Note Payment Account (sum a - l) $ 24,519,353.70 37 . Withdrawals a. Class A-1 Distribution $ 21,817,508.70 b. Class A-2 Distribution $ 798,000.00 c. Class A-3 Distribution $ 1,202,900.00 d. Class A-4 Distribution $ 501,967.50 e. Class B Distribution $ 119,035.00 f. Class C Distribution $ 79,942.50 g. Total Withdrawals from Note Payment Account (sum a - f) $ 24,519,353.70 Certificate Payment Account Activity 38 . Deposits a. Excess Funds $ 2,289,376.79 b. Reserve Account surplus (Ln 48) $ 15,612.22 c. Total Deposits to Certificate Payment Account (sum a - b) $ 2,304,989.01 39 . Withdrawals a. Certificateholder Distribution $ 2,304,989.01 b. Total Withdrawals from Certificate Payment Account $ 2,304,989.01 Required Reserve Account Amount 40 . Lesser of: (a or b) a. $3,800,000.00 $ 3,800,000.00 b. Note Balance $ 660,661,595.30 41 . Required Reserve Account Amount $ 3,800,000.00 Reserve Account Reconciliation 42 . Beginning Balance (as of end of preceding Distribution Date) $ 3,800,000.00 43 . Investment Earnings $ 15,612.22 44 . Reserve Account Draw Amount $ 0.00 45 . Reserve Account Amount (Ln 42 + Ln 43 - Ln 44) $ 3,815,612.22 46 . Deposit from Available Funds (Ln 35c) $ 0.00 47 . Payment to the Note Payment Account if Reserve Account Balance exceeds Required Reserve Account Amount for the payment of principal to the extent of any unfunded Regular Principal Distributable Amount $ 0.00 48 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded Regular Principal Distributable Amount exists $ 15,612.22 49 . Ending Balance (Ln45 + Ln46 - Ln47 - Ln48) $ 3,800,000.00 50 . Reserve Account Deficiency (Ln41 - Ln49) $ 0.00 Instructions to the Trustee 51 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 52 . Amount to be paid to Servicer from the Collection Account $ 572,793.02 53 . Amount to be deposited from the Collection Account into the Note Payment Account $ 24,519,353.70 54 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 2,289,376.79 55 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 56 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 0.00 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 15,612.22 57 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 21,817,508.70 58 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 798,000.00 59 . Amount to be paid to Class A-3 Noteholders from the Note Payment Account $ 1,202,900.00 60 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 501,967.50 61 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 119,035.00 62 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 79,942.50 63 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 2,304,989.01 Net Loss and Delinquency Activity 64 . Net Losses with respect to preceding Collection Period $ 597,603.28 65 . Cumulative Net Losses $ 802,002.39 66 . Cumulative Net Loss Percentage 0.1055% 67 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 611 $ 9,108,748.47 b. 61 to 90 days past due 142 $ 2,110,425.18 c. 91 or more days past due 66 $ 1,064,222.06 d. Total (sum a - c) 819 12,283,395.71 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on October 9, 2007. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
